Case: 09-30334     Document: 00511089366          Page: 1    Date Filed: 04/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 22, 2010
                                     No. 09-30334
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

COREY LYNDELL BLOUNT,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 2:98-CR-20058-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Corey Lyndell Blount, federal prisoner # 83126-079, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his life sentence for
participation in a continuing criminal enterprise and use of a communication
facility to facilitate or cause controlled substance offenses. Blount asserts that
he was eligible for a sentence reduction because his sentence was based on a
guidelines range that was subsequently lowered since his guidelines sentence
range was calculated based upon U.S.S.G. § 2D1.1, and the offense levels under

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30334   Document: 00511089366 Page: 2        Date Filed: 04/22/2010
                                No. 09-30334

§ 2D1.1 were lowered by the crack cocaine amendments to the Guidelines. He
contends that his mandatory life sentence under 21 U.S.C. § 848(b) was
improper under Apprendi v. New Jersey, 530 U.S. 466 (2000), and its
antecedents because the jury did not make the factual finding that his offense
involved the amount of drugs necessary to trigger the statutorily mandated life
sentence. He maintains that if his Guidelines sentence range were based on the
amount of cocaine base found by the jury, it would be significantly lowered by
the crack cocaine amendments, making the district court’s denial of his
§ 3582(c)(2) motion erroneous. Blount further argues that the district court
erred by relying on the probation officer’s determination that his Guidelines
sentence range was not lowered by the crack cocaine amendments because the
probation officer’s determination was based upon erroneous drug quantity
findings set forth in the PSR. He contends that challenges to the calculation of
a base offense level may be raised in a § 3582(c)(2) motion. Blount asserts that
the district court should have held a hearing on his § 3582(c)(2) motion to
consider his challenges to the drug quantity determination.
      Blount may not use a § 3582(c)(2) motion to re-litigate whether he was
subject to a statutory minimum life sentence under § 848(b). See United States
v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995). As Blount was sentenced to
a statutory minimum life sentence, the crack cocaine amendments did not lower
his guidelines sentence range, and he was not eligible for a sentence reduction
under § 3582(c)(2). See U.S.S.G. §§ 1B1.10, cmt. (n.1); 5G1.1(b), (c)(2); United
States v. Pardue, 36 F.3d 429, 431 (5th Cir. 1994). Blount has not shown that
the district court abused its discretion by denying his motion without holding an
evidentiary hearing. See F ED. R. C RIM. P. 43(b)(4); United States v. Patterson,
42 F.3d 246, 248-49 (5th Cir. 1994).
      AFFIRMED;      MOTION       FOR       RECONSIDERATION        OF    ORDER
GRANTING MOTION TO SUPPLEMENT RECORD DENIED.



                                        2